MEMORANDUM **
In these consolidated cases, Luis Mendoza-Guillen, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s decision denying his application for relief under former section 212(c) of the Immigration and Nationality Act, and denying his motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law in immigration proceedings, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003), and we review for abuse of discretion the denial of a motion to reconsider, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We dismiss in part and deny in part the petition for review in No. 06-71276, and deny the petition for review in No. 06-73001.
In No. 06-71276, to the extent that Mendoza-Guillen challenges the agency’s discretionary denial of a § 212(c) waiver, we lack jurisdiction to review this claim. See Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir.2007) (“Discretionary decisions, including whether or not to grant § 212(c) relief, are not renewable. 8 U.S.C. § 1252(a)(2)(B)(ii).”)
We reject Mendoza-Guillen’s contention that the agency improperly relied upon police reports in denying relief. See Paredes-Urrestarazu v. INS, 36 F.3d 801, 810 (9th Cir.1994) (BIA may consider an alien’s past conduct when making a § 212(c) determination).
In No. 06-73001, the BIA acted within its discretion in denying Mendoza-Guillen’s motion to reconsider because the motion failed to identify an error of fact or law in the BIA’s prior decision. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
No. 06-71276: PETITION FOR REVIEW DISMISSED in part; DENIED in part.
No. 06-73001: PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.